TAFT, J.
The respondent is complained of for keeping .a nuisance and the only question before us is whether R. L., :ss. 3837-8-9-40, were repealed by the passage of No. 68, Acts *941894. They were not repealed in express terms. The two statutes are not repugnant, for a remedy to abate a nuisance, if there is no other objection, may well exist, both at law and in equity. It is argued that the sections in question were repealed by implication, by the passage of the Act of 1894. A repeal by implication is not favored. Although every statute is, by implication, a repeal of all prior statutes on the same subject, so far as it is contrary and repugnant thereto, and that without any repealing clause, it is not a repeal if it be possible to reconcile the two acts of the legislature together. A repeal by implication is permitted only in cases of very strong repugnancy or irreconcilable inconsistency such as does not exist in this case.
Itis insisted that the legislature intended to repeal ss. 3837-8-9-40, R. L., by the passage of No. 68, Acts 1894, but such could not have been its intent, for at the same session the sections were continued by the passage of V. S., ss. 4513-4-5-6.
The ruling of the court below was correct, its judgment is affirmed and cause remanded.